Citation Nr: 9909077	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-06 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for residuals of frostbite of the feet.

By memorandum dated in October 1998, the Acting Chairman of 
the Board ruled favorably on the Board's own motion to 
advance this case on the docket because of administrative 
error that resulted in significant delay in docketing the 
appeal.  See 38 C.F.R. § 20.900(c) (1998).


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  The medical evidence shows current diagnoses of foot 
disorders such as diabetic neuropathy, chronic arthralgia of 
the feet, hallux valgus, degenerative joint disease, and 
calcaneal spurs.

3.  The balance of the medical evidence does not establish 
that the veteran's claimed foot condition is the result of an 
inservice disease or injury, including a frostbite injury.

4.  The veteran did not incur residuals of frostbite during 
service.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for residuals of frostbite of the feet, 
and VA has satisfied its statutory duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The veteran is not entitled to service connection for 
residuals of frostbite of the feet.  38 U.S.C.A. §§ 1110, 
1131, and 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 
3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Well-grounded claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  

A person seeking benefits under a program administered by the 
Secretary must submit a claim that is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A claim for service 
connection requires three elements to be well grounded.  It 
requires competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 504 (1995); aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

The VA examiner in 1997 indicated that the findings from the 
physical examination were consistent with the veteran's 
reported history of frostbite of the feet.  Irvin Bembry, 
M.D., rendered an opinion that the veteran had chronic 
problems with his feet (i.e., impaired sensation, recurring 
bullous lesions, and gross arthritic deformities) that were 
due in large part to disruption of the neurovascular status 
that the veteran suffered when he incurred frostbite.  
Although the veteran's service medical records do not show 
that he was treated for a cold injury to the feet, he has 
submitted competent lay evidence regarding the incurrence of 
frostbite during service.  His statements are accepted as 
true for the purpose of determining whether a well-grounded 
claim has been submitted.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Assuming the credibility of this evidence, the claim 
must be said to be plausible, and therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran has been provided appropriate VA 
examinations.  In accordance with the veteran's request, he 
was also provided a personal hearing at the RO.  The veteran 
testified in 1998 that he continued to receive treatment for 
his feet at the VA Medical Center in Lake City, Florida.  The 
most recent VA treatment records associated with the claims 
file are dated in 1992.  It is not necessary, however, that 
the Board remand this case to obtain current VA treatment 
records.  Current treatment records would do no more than 
confirm that the veteran has several foot problems, a fact 
that is already shown by the evidence of record.  The veteran 
has not stated that more recent VA treatment records would 
contain any medical opinions or information regarding new 
foot disorders.  Sufficient evidence is of record to fairly 
decide the veteran's claim.  The Board also notes that the 
veteran has reported seeking medical treatment for his feet 
shortly after service and prior to 1968.  However, he stated 
that he has attempted to obtain these records, but they had 
been destroyed.  It would be futile, therefore, for VA to 
also attempt to obtain these records.  Therefore, VA has 
satisfied its duty to assist the veteran in the development 
of this claim. 

B.  Application of the law to the facts

As to the merits of the veteran's claim, the record includes 
some medical evidence from which a relationship between the 
veteran's claimed foot condition and his military service 
might be inferred.  It also includes medical evidence that is 
not favorable to his claim.  Therefore, the Board must assess 
the probative weight of this evidence in rendering a decision 
including analysis of the credibility and probative value of 
the evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board must also assess the 
credibility and weight to be given to the medical evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The evidence is no longer presumed to be credible once an 
analysis of the claim on the merits is undertaken.

Evidence in support of the veteran's claim includes the 
opinion from the VA examiner in 1998 and Dr. Bembry's 
opinion.  Evidence not favorable to his claim includes the VA 
examiners' opinions in 1998 and the balance of the veteran's 
medical records and reported history.  The Board finds that 
the preponderance of the evidence is against the claim for 
service connection for residuals of frostbite because the 
medical evidence unfavorable to a link between the claimed 
foot condition and his period of military service is more 
persuasive and of greater weight than the medical evidence 
that is favorable to such a connection.  

The Board concludes that the medical evidence reflecting that 
an inservice disease or injury, including frostbite, did not 
cause a chronic foot condition is more probative for the 
following reasons.  First, the opinion of the VA examiner in 
1998 was inconclusive and must, therefore, be accorded less 
weight.  The VA examiner stated that the findings from the 
physical examination were consistent with the veteran's 
reported history of incurring frostbite of the feet.  The 
examiner also stated, however, that the veteran had chronic 
diabetic neuropathy, and it is unclear which condition (i.e., 
frostbite residuals versus diabetic neuropathy) was the 
primary cause for the veteran's problems.  This opinion has 
little probative value, especially when compared with the 
opinion of the other VA examiner in 1998 who definitively 
concluded that the paresthesia in the veteran's feet was 
related to diabetic neuropathy.  That opinion was based on 
the fact that the circulation in the veteran's feet was 
normal per Doppler studies.   

Second, Dr. Bembry's opinion is not persuasive in light of 
the evidence of record.  The letter from Dr. Bembry stated 
that he had been treating the veteran since 1975.  The 
veteran had reported a history of incurring frostbite of the 
feet during service.  The veteran had "for many years" 
suffered impaired sensation in the lower extremities, chronic 
recurring bullous lesions that progressed to deep 
ulcerations, chronic recurring moist denuded areas between 
his toes, and gross arthritic deformities.  Dr. Bembry 
concluded that the veteran's chronic feet problems were due 
"in a large part" to the reported frostbite injury.  Dr. 
Bembry indicated that this opinion was based solely on the 
veteran's history of incurring a frostbite injury. 

The Board is not required to accept 
doctors' opinions that are based upon the 
appellant's recitation of medical 
history.  See e.g. Owens v. Brown, 7 Vet. 
App. 429 (1995) (Board not required to 
accept uncorroborated testimony of 
claimant as to dental treatment during 
service; Board not bound to accept 
physicians' opinions based on claimant's 
recitation of events).  See also Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as 
"immaterial" where there was no 
indication that the physician reviewed 
claimant's SMRs or any other relevant 
documents which would have enabled him to 
form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 
Vet. App. 229 (1993) (holding that the 
BVA was not required to accept the 
medical opinions of two doctors who 
rendered diagnoses of post-traumatic 
stress disorder almost twenty years after 
claimant's separation from service and 
who relied on history as related by the 
appellant as the basis for those 
diagnoses); Heuer v. Brown, 7 Vet. App. 
379, 386-87 (1995) (to demonstrate 
entitlement to service connection for 
hearing loss, there must be medical 
evidence indicating a nexus to service, 
and where the condition was noted during 
service, continued symptomatology can aid 
in establishing service connection).

Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).

Dr. Bembry made no reference to objective medical evidence or 
medical records supporting his opinion.  Dr. Bembry's opinion 
is not even supported by the records of his treatment of the 
veteran.  Associated with the claims file are Dr. Bembry's 
treatment records for the veteran from February 1979 to June 
1996.  Nowhere in these records is a history of frostbite 
injury reported.  The first record of treatment for a foot 
condition was in July 1990 when it was indicated that the 
veteran had bilateral "osteo" of the feet.  In 1992, the 
veteran was treated for foot lesions, which Dr. Bembry 
concluded were diabetic ulcers.  In 1996, Dr. Bembry 
indicated that the veteran had "diabetes mellitus type I 
with peripheral neuropathy with chronic ulcerations of the 
feet."  Therefore, this statement linked the veteran's 
problems of decreased sensation and foot ulcers to his 
diabetes, not to a frostbite injury. 

In this case, the contemporaneous evidence of record does not 
support the history reported by the veteran to Dr. Bembry and 
the VA examiners.  The veteran's service medical records do 
not show that he incurred frostbite.  The veteran maintains 
that part of his service medical records have been lost or 
were possibly burned in a fire at the National Personnel 
Records Center.  However, there is no support for this 
contention.  His service medical records appear to be 
complete with an enlistment examination, records of inservice 
treatment and hospitalizations, a separation examination, and 
an examination conducted a few years after service while the 
veteran was on inactive duty.  It is not likely that only the 
records regarding the alleged inservice treatment for 
frostbite were lost or destroyed while the balance of the 
veteran's service medical records remained intact.

The veteran's service medical records showed treatment for a 
foot rash in 1953.  The veteran testified that he incurred 
frostbite of the feet in approximately April 1954 after 
spending a considerable amount of time in a river while 
placing sandbags.  The Board notes that the veteran has not 
maintained that he suffered a frostbite injury while engaged 
in combat with the enemy.  He maintains that he returned home 
from Austria in May 1954 on crutches because of his frostbite 
injury, and he has submitted lay statements supporting this 
contention.  However, his service medical records show that 
he sprained his left ankle in May 1954.  It is conceivable 
that this is the reason he was on crutches in May 1954.  More 
important, however, is the fact that if his feet had been 
damaged from a cold injury in April 1954, such findings would 
have been reported when his foot was examined for the ankle 
sprain in May 1954.  

Furthermore, the veteran's contemporaneous statements refute 
that a frostbite injury to the feet occurred during service.  
Prior to his release from active duty, the veteran completed 
a Report of Medical History in December 1954 wherein he 
specifically denied having or ever having foot trouble or 
swollen or painful joints.  He indicated that he was in good 
health.  He denied having any illness or injury other than 
those listed, being treated by clinics, physicians, healers, 
or other practitioners within the past five years, or 
treating himself for any illnesses other than minor colds.  
The veteran signed this statement.  The Report of Medical 
Examination dated in December 1954 indicated that clinical 
evaluation of his feet was normal.  It is reasonable to 
conclude that if the veteran had incurred a frostbite injury 
to the feet during service that was causing him difficulty, 
that he either would have reported this or that physical 
examination of his feet would have shown some abnormalities. 

While the veteran was on inactive military service, he 
completed a Report of Medical History in December 1958 
wherein he specifically denied having or ever having foot 
trouble or swollen or painful joints.  He indicated that he 
was in good physical condition.  He denied having any illness 
or injury other than those listed, being treated by clinics, 
physicians, healers, or other practitioners within the past 
five years, or treating himself for any illnesses other than 
minor colds.  The veteran also signed this statement.  The 
Report of Medical Examination dated in December 1958 
indicated that clinical evaluation of his feet was normal.  
It is reasonable to conclude that if the veteran had incurred 
a frostbite injury to the feet during service that caused 
foot pain and numbness after service, as he now contends, 
that he either would have reported such or that physical 
examination of his feet would have shown some abnormalities.

The veteran argued that the examination report signed in 1958 
by his family doctor, William Blackmon, M.D., was done 
without the benefit of undergoing a physical examination.  He 
stated that Dr. Blackmon essentially "rubber-stamped" the 
examination report.  This argument is not persuasive in light 
of the fact that Dr. Blackmon took the time to write a note 
about the veteran's varying blood pressure and render an 
opinion as to the etiology of his hypertension.  Moreover, 
even if Dr. Blackmon did not conduct a thorough physical 
examination, the veteran himself signed a statement denying 
having or ever having foot trouble, as discussed above. 

In addition, the Board reviewed all of the evidence of 
record, and additional support for the conclusion that the 
veteran did not incur a frostbite injury during service can 
be found in the rest of the medical evidence.  Associated 
with the claims file are the veteran's medical records from 
J. Orson Smith, M.D., covering the period April 1978 to 
November 1992; Dr. Earl Creech dated in August 1974 and 
February 1977; Dr. John Kendrick covering the period 
September to December 1989; and Dr. W.S. Bibbs covering the 
period August 1964 to January 1974.  None of these records 
showed a history of a frostbite injury to the feet.  

The records from Drs. Creech and Bibbs showed no treatment at 
all for foot disorders.  The first treatment for foot 
disorders shown in Dr. Smith's records was in January 1990 
when it was noted that a podiatrist had told the veteran he 
had diabetic neuropathy.  Thereafter, Dr. Smith's records 
show treatment for diabetic neuropathy, possible 
osteomyelitis in the toes of the right foot, cellulitis, and 
foot blisters.  Dr. Kendrick treated the veteran for gout, 
bunions, hallux valgus deformities, and a toe wound.  It was 
noted that he was provided information on diabetic foot care.  
Again, there was no indication that the veteran reported a 
history of frostbite injury even though he was specifically 
being treated for foot disorders.

Also associated with the claims file are VA medical records 
covering the period December 1991 to December 1992.  The VA 
Medical Center in Lake City has indicated that there are no 
records for treatment prior to 1991.  During this time 
period, the veteran was treated for hallux valgus 
deformities, metatarsalgia, gout, toe infections, diabetic 
ulcers, and calluses.  There was no indication that the 
veteran reported a history of frostbite injury even though he 
was specifically being treated for foot disorders.  The first 
VA record showing a reported history of frostbite injury was 
dated in July 1996, which was approximately the date as of 
which the veteran filed a claim for compensation.

Therefore, the medical records associated with the claims 
file date from 1964, yet no treatment for foot disorders is 
shown until the late 1980's subsequent to the veteran being 
diagnosed with diabetes.  All of these medical records show 
treatment for foot problems that the examiners linked to the 
veteran's diabetes.  It is persuasive that the veteran failed 
to report the alleged history of incurring frostbite of the 
feet to every physician that treated him for his foot 
problems prior to 1996.  It was only at the time of his claim 
for compensation that the veteran began to report such a 
history.  His current reported history regarding his foot 
problems must, therefore, be accorded less weight.

The Board is cognizant of the fact that the veteran maintains 
that he has residuals from a frostbite injury of the feet 
that he incurred during his military service.  However, the 
veteran is not competent to render such an opinion.  There is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has also submitted numerous lay statements 
describing the difficulty that he experienced with his feet 
after service and the belief that he has residuals from 
frostbite incurred during service.  These statements are not 
persuasive in light of (1) the veteran's contemporaneous 
denials of having trouble with his feet in 1954 and 1958; (2) 
the fact that there is no medical evidence showing treatment 
for foot problems until after the veteran was diagnosed with 
diabetes; and (3) the fact that the veteran failed to report 
incurring frostbite to the feet despite seeking treatment for 
his feet from several physicians between the late 1980s and 
his claim in 1996.  There is no indication that any of the 
people submitting these lay statements has the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation. 

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's claimed residuals of frostbite of the feet were not 
caused by an inservice disease or injury.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for residuals of 
frostbite, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1998).  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote

possibility.  Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Id.  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist regarding the origin of the veteran's 
claimed foot condition.


ORDER

Entitlement to service connection for residuals of frostbite 
is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 
- 10 -


- 11 -


